—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered October 21, 1993, which denied defendant’s motion to vacate a default judgment, unanimously affirmed, with costs.
We agree with the IAS Court that defendant failed to establish either a reasonable excuse for the default or a meritorious defense. Defendant’s belated claim of invalid service is contradicted by the record. We have considered defendant’s other contentions and find them all to be without merit. Concur — Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.